Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 5, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a device for assisting bending and stretching of a human body having a tensioning device forcing the plate coil elastic body to return with external power stored in a storage battery, wherein energy required for bending and stretching of the human body is reused using a repulsive force of a spring, which increases proportionally to an angle of the bending of the human body, wherein a return force of the plate coil elastic body is increased with the external power so as to reduce load on the human body or increasing bending and stretching capability of the human body, and wherein the device generates electricity from a force occurring due to a change in position when the human body bends, and charges the storage battery so as to increase a time to be driven by electric power from the storage battery, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Cojbasic (7,549,968) discloses a dynamic adjustable orthopedic device; however, Cojbasic does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter 
Giesen (2008/0161738) discloses a dynamic adjustable orthopedic device; however, Giesen does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a device for assisting bending and stretching of a human body having a tensioning device forcing the plate coil elastic body to return with external power stored in a storage battery, wherein energy required for bending and stretching of the human body is reused using a repulsive force of a spring, which increases proportionally to an angle of the bending of the human body, wherein a return force of the plate coil elastic body is increased with the external power so as to reduce load on the human body or increasing bending and stretching capability of the human body, and wherein the device generates electricity from a force occurring due to a change in position when the human body bends, and charges the storage battery so as to increase a time to be driven by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TARLA R PATEL/Primary Examiner, Art Unit 3786